
	
		I
		112th CONGRESS
		2d Session
		H. R. 6496
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reauthorize grants to enhance State and local efforts
		  to combat trafficking in persons.
	
	
		1.Trafficking Victims
			 Protection Act of 2000Section
			 113 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110) is
			 amended—
			(1)in subsection
			 (d)—
				(A)by redesignating subparagraphs (A) through
			 (C) as paragraphs (1) through (3), respectively; and
				(B)in paragraph (1) (as redesignated), by
			 striking fiscal years 2008 through 2011 and inserting
			 fiscal years 2013 through 2017; and
				(2)in subsection (h), by striking
			 fiscal years 2008 through 2011 and inserting fiscal years
			 2013 through 2017.
			2.Trafficking
			 Victims Protection Reauthorization Act of 2005Section 204(d) of the Trafficking Victims
			 Protection Reauthorization Act of 2005 (42 U.S.C. 14044c(d)) is amended by
			 striking fiscal years 2008 through 2011 and inserting
			 fiscal years 2013 through 2017.
		3.Transportation of
			 minorsSection 2423(f) of
			 title 18, United States Code, is amended—
			(1)by inserting
			 or sexual contact after sexual act each place the
			 term appears;
			(2)by striking
			 (as defined in section 2246) and inserting (as such terms
			 are defined in section 2246);
			(3)by striking
			 or after the semicolon; and
			(4)by striking the
			 period at the end and inserting the following: ; or (3) production of
			 child pornography (as defined in section 2256)..
			
